Citation Nr: 1510428	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure or asbestos exposure. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus or asbestos exposure. 

3.  Entitlement to service connection for neuropathy of the hands, to include as secondary to diabetes mellitus or asbestos exposure. 

4.  Entitlement to service connection for neuropathy of the feet, to include as secondary to diabetes mellitus or asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2010, the Veteran provided testimony during a hearing before an Acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record.  The Veteran was notified in February 2012 that the AVLJ that conducted his hearing was no longer employed by the Board.  In March 2012, the Veteran responded that he did not wish to appear at a new hearing. 

In August 2010 and again in September 2012 the Board remanded this case for further development.  In October 2014 the Board requested a medical opinion regarding the issues under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.

The Veteran has been granted service connection for asbestosis during the pendency of the most recent Board remand, thus his claims for service connection for shortness of breath and a lung disorder are no longer at issue.

The issue of a compensable evaluation for asbestosis has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not present during service or for many years thereafter and is not otherwise etiologically related to service or a service-connected disability.

2.  The Veteran's erectile dysfunction was not present during service or for many years thereafter and is not otherwise etiologically related to service or a service-connected disability.

3.  The Veteran's neuropathy of the hands was not present during service or for many years thereafter and is not otherwise etiologically related to service or a service-connected disability.

4.  The Veteran's neuropathy of the feet was not present during service or for many years thereafter and is not otherwise etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
 
3.  The criteria for service connection for neuropathy of the hands have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).
 
4. The criteria for service connection for neuropathy of the feet have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Claimants for secondary service connection must be notified that the evidence must show a current non-service-connected disability, and that a service-connected disability caused or aggravated the non-service-connected disability.

A March 2006 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  A second letter, sent in December 2012, prior to the most recent supplemental statement of the case, addressed the requirements for service connection on a secondary basis.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private medical records and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified additional outstanding records that have not been obtained.  
 
The Veteran underwent a VA examination in April 2013 which involved a review of the claims file, an in-person interview, a physical assessment, and an opinion concerning the Veteran's conditions.  VA has also obtained an expert medical opinion concerning the Veteran's conditions in December 2014.  Taken together, the Board finds these two opinions to be adequate as they are based upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and are supported with analyses that the Board can consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  
In addition, the VLJ sought to identify pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim including evidence of the Veteran's exposure to herbicides.  The Veteran also volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In September 2012 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA provided notice to the Veteran concerning the elements necessary for service connection on a secondary basis and provided new VA examinations in January and April 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" following service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

1.  Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus and is currently treated for such.  He contends that the condition is due to service, either on a direct basis or as secondary to herbicide exposure or his service-connected asbestosis.

The Veteran has not alleged, and service treatment records do not show any indication of diabetes mellitus during active duty.  

A July 1993 occupational survey notes that the Veteran is diabetic.  August 2002 VA treatment records confirm the Veteran was diagnosed with diabetes mellitus 6 or 7 years prior.  In his claim for benefits the Veteran stated he was diagnosed with diabetes mellitus in 1997.  At his 2010 Board hearing the Veteran stated that he was diagnosed around 10 years following service.  At his most recent VA examination the Veteran states that he was diagnosed with diabetes mellitus in the 1960's following service.  

The Board does not find the Veteran to be a credible historian as he has reported conflicting dates spanning multiple decades as to the onset or diagnosis of his diabetes mellitus.  Medical records do not confirm the presence of diabetes mellitus prior to 1993.  As there is no showing of diabetes mellitus manifesting during service or within several years of separation, service connection on a direct basis or as a chronic disease is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, the Veteran did not serve in Vietnam or another area known to have been exposed to herbicides.  Furthermore, the Veteran testified at his Board hearing that he was not exposed to herbicides.  Therefore, service connection based on herbicide exposure is not warranted.  Id. 

Concerning the relationship between the Veteran's diabetes mellitus and his asbestosis, the Veteran underwent a VA examination in April 2013 where the examiner diagnosed diabetes mellitus and opined that the condition was less likely than not related to service.  The examiner also opined that the Veteran's diabetes mellitus, peripheral neuropathy and erectile dysfunction were not caused by asbestosis as they are not among the conditions known to be caused by exposure to asbestos or asbestosis.

A medical opinion obtained in December 2014 from a pulmonary specialist concurred and stated that the Veteran's asbestosis or asbestos exposure neither caused nor aggravated the Veteran's diabetes mellitus.  He further noted that there is no evidence of the Veteran's diabetes mellitus manifesting during service or within a year of separation.  

The sole evidence of record connecting the Veteran's diabetes mellitus to his service or asbestosis is the Veteran's own opinion.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his diabetes mellitus to service or to asbestosis he is not considered medically qualified to address such a complex question.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Peripheral Neuropathy and Erectile Dysfunction

The Veteran has been diagnosed with erectile dysfunction and peripheral neuropathy of the upper and lower extremities.  The Veteran maintains that these conditions are either directly due to service, or are secondary to diabetes mellitus or asbestosis.

Service treatment records do not contain complaints, diagnoses or treatment for either condition during active duty.  At his 2010 Board hearing the Veteran said he had been diagnosed with erectile dysfunction about 20 years prior, before he was diagnosed with diabetes mellitus, and that he was diagnosed with peripheral neuropathy following the diabetes mellitus diagnosis.  At his most recent VA examination the Veteran reported being diagnosed with erectile dysfunction in 2001 and peripheral neuropathy in 2006.  As noted above, the Veteran's historical accuracy is questionable, but there does not appear to be any evidence of either condition manifesting during service or within a year of separation.  The first medical records indicating peripheral neuropathy do not appear in the record before 2003.  As such, there are no grounds for service connection for either condition on a direct basis, or for peripheral neuropathy as a chronic condition.  38 C.F.R. § 3.303, 3.307, 3.309.

As discussed herein, the Veteran's diabetes mellitus is not a service-connected disability.  Thus, whether the Veteran's peripheral neuropathy or erectile dysfunction were caused or aggravated by his diabetes mellitus is irrelevant, as those conditions cannot be service-connected on this basis.  38 C.F.R. § 3.310.

Finally, as noted above, the April 2013 VA examiner found that these conditions were not caused by asbestosis.  The December 2014 pulmonary specialist confirmed that finding and further noted that these conditions were also not aggravated by the Veteran's asbestosis or any in-service asbestos exposure. 

As with the Veteran's diabetes mellitus, the record does not contain medical evidence associating the peripheral neuropathy or erectile dysfunction with service or asbestos exposure.  The Veteran's opinion on the matter, even if it were medically competent, is outweighed by the opinions of the VA examiner and pulmonary specialist.  As such, service connection for peripheral neuropathy of the upper and lower extremities and erectile dysfunction is denied.  38 C.F.R. § 3.310.


ORDER

Service connection for diabetes mellitus, to include as secondary to herbicide exposure or asbestos exposure, is denied. 

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus or asbestos exposure, is denied.

Service connection for neuropathy of the hands, to include as secondary to diabetes mellitus or asbestos exposure, is denied. 

Service connection for neuropathy of the feet, to include as secondary to diabetes mellitus or asbestos exposure, is denied.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


